___________

                           No. 95-4067
                           ___________

Mark S. Moore,                  *
                                *
          Appellant,            *
                                *
     v.                         *   Appeal from the United States
                                *   District Court for the
Sam Smith; Leonard Edwards;     *   Eastern District of Missouri.
Henry Reese, Jr.; Victor        *
Stuard; Unknown Carey; Janet    *         [UNPUBLISHED]
Everett; Jesse Harris; Joe      *
Stewart; Dave Kovac; Julian     *
Boyd,                           *
                                *
          Appellees.            *



                           ___________

                  Submitted:   August 5, 1996

                       Filed: August 21, 1996
                            ___________

Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.

                           ___________

PER CURIAM.


     Mark S. Moore appeals from the decision of the District Court1
granting summary judgment to various employees of the St. Louis
City Jail in Moore's civil rights action concerning a misconduct
report he received for passing a marijuana cigarette to another
inmate.



     1
      The Honorable Donald J. Stohr, United States District Judge
for the Eastern District of Missouri.
     Having reviewed the record, we conclude that the decision of
the District Court is correct and that an opinion from this Court
would have no precedential value. Accordingly, the judgment of the
District Court is affirmed. See 8th Cir. R. 47B.

     A true copy.


          Attest:


               CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -2-